United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Farmer City, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-941
Issued: November 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 26, 2009 appellant filed a timely appeal of the January 12, 2009 merit
decision of the Office of Workers’ Compensation Programs finding that he did not sustain an
injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained carpal tunnel syndrome in the performance of
duty.
FACTUAL HISTORY
On November 4, 2008 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim. On October 20, 2007 he first realized that his carpal tunnel syndrome was caused
by his federal employment, which included carrying bundles of mail for over 27 years.
Appellant stated that his hands fell asleep during the workday and at night.

By letter dated November 19, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It requested a rationalized medical report from
an attending physician which described appellant’s symptoms, results of examination and tests,
diagnosis, treatment provided, the effect of treatment and opinion with medical reasons on
whether the work activities in his federal employment contributed to his condition. Appellant
was allowed 30 days to submit such evidence. He did not respond.
By decision dated January 12, 2009, the Office denied appellant’s claim. It found the
factual evidence was sufficient to establish that he cased mail as a letter carrier, but found that
appellant failed to submit any medical evidence establishing carpal tunnel syndrome causally
related to his accepted work-related duties.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence, which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
1

Following the issuance of the Office’s January 12, 2009 decision, it received additional evidence. The Board
may not consider evidence for the first time on appeal, which was not before the Office at the time, it issued the final
decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office, with a formal written
request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.7
ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between his
carpal tunnel syndrome and his accepted work-related duties. The Office’s November 19, 2008
developmental letter specifically requested that appellant submit a rationalized medical opinion
from his attending physician as to whether his federal employment contributed to the claimed
carpal tunnel syndrome. Appellant did not submit such evidence. The Board finds, therefore,
that he failed to meet his burden of proof.
On appeal, appellant contended that his delay in submitting the requested medical
evidence was due to medical insurance procedures and that an attending physician had to
examine him a second time to be referred for diagnostic testing to confirm his carpal tunnel
syndrome. He can submit any new evidence to the Office and request reconsideration.8
CONCLUSION
The Board finds that appellant has failed to establish that he sustained carpal tunnel
syndrome in the performance of duty.

6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

8

5 U.S.C. § 8128; 20 C.F.R. § 10.606.

3

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

